Citation Nr: 1007869	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right-ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1990 to 
March 1991, from November 2003 to April 2005, and from May 
2005 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the Veteran's claim for service connection for 
bilateral (i.e., right and left ear) hearing loss.

The RO has since, however, in April 2009, issued another 
decision granting service connection for hearing loss in the 
left ear (also for bilateral tinnitus).  And the Veteran has 
not appealed either the initial ratings or effective date 
assigned for his left-ear hearing loss and tinnitus.  So 
those claims have been resolved, and the only claim remaining 
concerns whether he is also entitled to service connection 
for hearing loss in his right ear.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement (NOD) must thereafter 
be timely filed to initiate appellate review of the claim 
concerning "downstream" issues such as the compensation level 
assigned for the disability and the effective date).  See, 
too, 38 C.F.R. § 20.200 (2009).




FINDING OF FACT

The Veteran does not have sufficient hearing loss in his 
right ear to be considered a disability by VA standards.


CONCLUSION OF LAW

The Veteran does not have a right-ear hearing loss disability 
due to disease or injury incurred in or aggravated by his 
military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 
2005, prior to initially adjudicating his claim in April 
2006, the preferred sequence.  See Pelegrini II, supra.  The 
letter informed him of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  Note also that a March 2006 
letter, also sent before initially adjudicating his claim in 
April 2006, complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  See Dingess/Hartman and Hartman, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records, private medical records, 
VA treatment records, a transcript of his Travel Board 
hearing, and lay statements in support of his claim.  In 
addition, the RO arranged for a VA compensation examination 
- including to determine whether he has sufficient hearing 
loss in his right ear (like in his left ear) to be considered 
a disability by VA standards and, if he does, to also 
determine whether the hearing loss in this ear (like in his 
left ear) is related to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  And the report of that 
evaluation contains all findings needed to make these 
important determinations.  38 C.F.R. § 4.2. 

Entitlement to Service Connection for Right-Ear Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  


Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  



Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions concerning this generally are insufficient.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, 2 Vet. App. 494 (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

The are certain exceptions to this general rule.  Lay 
testimony is competent, for example, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there can be no valid claim).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But 
according to VA standards, impaired hearing must be of a 
certain level to be considered a disability.  More 
specifically, VA considers it a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by these standards must be currently present.  
Service connection is possible if the current hearing loss 
disability can be adequately linked to the Veteran's military 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Here, though, the Veteran does not have sufficient hearing 
loss in his right ear according to the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
disability by VA standards.  

At a private audiological examination in July 2005 by Dr. 
G.A.T., the Veteran had normal hearing in all frequencies in 
his right ear with the exception of "very mild" hearing 
loss at 6000 Hz, so above and beyond the frequency range 
noted in § 3.385.  Also, his speech recognition score for his 
right ear was 96 percent, so also not meeting the requirement 
of § 3.385.

At a fee-based VA compensation examination in February 2006, 
the measure of puretone threshold levels, in decibels, at the 
noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
15
20

So he again did not have sufficient hearing loss in his right 
ear according to § 3.385 to be considered a disability by VA 
standards.  Indeed, to the contrary, his hearing in this ear 
was entirely within normal limits.  Moreover, his speech 
recognition score for his right ear was 96 percent, so also 
not meeting the threshold minimum requirement of § 3.385 to 
be considered a disability according to VA standards.



Therefore, the Veteran has not met his threshold preliminary 
evidentiary burden of establishing he has sufficient hearing 
loss in his right ear (like in his left ear) according to the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual disability by VA standards.  And without 
this required proof of current disability, the claim for 
hearing loss in his right ear necessarily fails.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for a past disability).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).  Here, though, 
the Veteran has never had this required current hearing loss 
disability according to the requirements of § 3.385, either 
when filing his claim for this ear or at any time since.  So, 
obviously, without the required proof that he has sufficient 
hearing loss in his right ear to be considered a disability 
by VA standards (that is, according to the requirements of 
38 C.F.R. § 3.385), the Board need not determine whether 
there is a correlation between for all intents and purposes a 
nonexistent disability and his military service because this, 
quite simply, is an impossibility.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for right-ear hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal of this 
claim is denied.




ORDER

The claim for service connection for right-ear hearing loss 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


